[a20180929appfolioweworkm001.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E WEWORK MEMBERSHIP
AGREEMENT Membership Details Form Member Company Name (Legal Name): AppFolio,
Inc. Industry: Technology (SaaS); Call Center Agreement Date: September 28, 2018
Start Date: December 1, 2018 Commitment Term: Twenty-four (24) months
Termination Notice Period Six (6) months Office Number(s); Main Premises; Size
02-119; WeWork Legacy North, 7300 Lone Star Drive Suite C200 Plano TX 75024
Set-Up Fee: $0 Service Retainer: $60,650. You shall not be permitted to move
into the Office Space until the Service Retainer has been fully paid, as
described in Sections 4.a and 5.a of this Agreement. Membership Fee: 121,300
(reduced by 50% discount noted below) Discounts: Month 1-24: 50% Payment Method:
ACH Conference Room Credits (per month): 504 Print and Copy Credits (per month):
29,640 black & white & 4,940 color per month Number of Individual
Members/Capacity: 247 Parking Fees (if applicable): N/A Parking Spaces (if
applicable): Notes: Automatic Termination Notwithstanding anything to the
contrary contained herein (including termination notice requirements as
described in Section 5), this Agreement shall terminate on the later of (i)
November 30, 2020 or (ii) twenty four (24) months after receiving full and
complete access to the 1



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm002.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E Office Space. No
further termination notice shall be required to be provided by either party to
terminate this Agreement. Expansion During the Commitment Term, if office number
02-120 and/or 02-121 of the Main Premises (each an "Additional Office" and
collectively the “Additional Offices”) becomes available to license to another
company not currently licensing the space, WeWork will notify Member Company and
Member Company shall have the exclusive first right and option (“ROFR”) to
license the Additional Office(s) at the then undiscounted Membership Fee
provided by WeWork in the Main Premises (the “Additional Office Option”). Member
Company must exercise the Additional Office Option by delivering written notice
thereof to WeWork within ten (10) Regular Business Days of the WeWork notice. If
Member Company exercises the Additional Office Option, Member Company shall be
required to enter into a Membership Agreement for the Additional Office(s) with
a Commitment Term that expires on the later of November 30, 2020 or expiration
of the Commitment Term under this Membership Agreement. If Member Company does
not exercise the Additional Office Option within ten (10) Regular Business Days
after WeWork notifies Member Company of WeWork’s intent to license the
Additional Office(s) to another company, the Additional Office Option will
immediately expire with respect to the Additional Office that is subject to it
and there will be no restrictions on WeWork’s right to license the Additional
Office. *Service Retainer and Set-Up Fee due on the date hereof. 2



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm003.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E Address: AppFolio,
Inc. Contact Information – For Company 50 Castilian Drive Goleta, California
93117 Primary Member Contact Email – For WeWork: Primary Member Name: Dan Rudd
This Agreement, including the Terms and Conditions and Title: VP, Corporate Real
Estate Membership Details Form, will be effective when signed by both parties.
In the event of any conflict between the Phone Number: 954.234.5000 Terms and
Conditions and the Membership Details Form, the Membership Details Form shall
prevail. Email: dan.rudd@appfolio.com By signing this Agreement, you represent
to us that you Address: AppFolio, Inc. have the proper authority to execute this
Agreement on 50 Castilian Drive behalf of the company listed above and incur the
Goleta, California 93117 obligations described in this Agreement on behalf of
such company. If the Primary Member is also the Authorized Signatory, please
check here: ____ WeWork Signature If the Primary Member is also the Billing
Contact, please WeWork Building Entity: 7300 Dallas Parkway Tenant check here:
__X__ LLC Additional Primary Member Signature: Claire Cramer Primary Member
Name: Jennifer Hawley Name (Print): Title: Facilities Specialist Title: Account
Executive- Strategic Growth 9/29/2018 8:43:58 PM PDT Phone Number: 682.321.4571
Date: Alternate Phone Number: 805.364.5839 Company Signature Email:
jennifer.hawley@appfolio.com Company Name: AppFolio, Inc. Address: AppFolio,
Inc. Signature: 1701 North Plano Road Richardson, Texas 75081 Name (Print): Ida
Kane Authorized Signatory Title: Chief Financial Officer (if different than
Primary Member) Date: September ___, 2018 Authorized Signatory Name: Ida Kane
Signed By (Select One): Title: Chief Financial Officer ___ Primary Member Phone
Number: 805.364.6049 _X__ Authorized Signatory Email: ida.kane@appfolio.com 3
DOCSSB/112614v2/100382-0000



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm004.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E “Regular Business
Hours” are generally from 9:00 a.m. to TERMS & CONDITIONS 6:00 p.m. on Regular
Business Days “Set-Up Fee” means the fee you will be charged for each 1. THE
LINGO individual Membership included in the Capacity of your Ofﬁce Space; you
are obligated to pay the Set-Up Fee for “Agreement” means, collectively, these
Terms & each Individual Ofﬁce that you occupy, including such Set- Conditions
(the “Terms and Conditions”), the attached up Fees as may be due upon transfer,
including upgrade or Membership Details Form cover page(s) (the “Membership
downgrade (i.e. transferring to an Ofﬁce Space with a Details Form”), and any
other attachments, exhibits, higher or lower Capacity), of Ofﬁce Space. and/or
supplements. “Start Date” means, subject to Section 2.c, below, the date
“Authorized Signatory” means an individual authorized to set forth in the
Membership Details Form upon which the legally bind your company. Services will
begin being provided with respect to each Individual. “Capacity” means the
number set forth in the Membership Details Form in the “Capacity” field.
“WeWork,” “we” or “us” means the WeWork entity you are contracting with.
“Commitment Term” means the period of time from the Start Date to the last day
of the period set forth on the “WeWork Member Network” means the WeWork
Membership Details Form under “Commitment Term” members-only online community
accessed through the with respect to each Individual Ofﬁce Number, and which
internet or our mobile app. may be extended upon mutual agreement of the
parties. 2. THE BENEFITS OF MEMBERSHIP “Individual Ofﬁce Number” means each
individual ofﬁce number and/or workspace location as may be speciﬁed in a.
Services. Subject to the terms and conditions of this the Membership Details
Form. If the symbol “Ø” is Agreement, and any other policies we make available
included on the Membership Details Form, we will provide to you with prior
notice from time to time, during the the Individual Ofﬁce Number(s) for the
agreed upon Term (defined below), WeWork shall provide you Capacity prior to the
Start Date. (and your Members, as applicable) the services described below, it
being understood that minor “Main Premises” means the Premises in which the
Office service interruptions shall not constitute a breach of Space is located,
as set forth in the Membership Details this Agreement provided that WeWork shall
use best Form. efforts to remedy any such interruptions as quickly and
efficiently as practicable. These services are “Member” means each person you
authorize to receive referred to in this Agreement as the “Services.” the
Services (defined in Section 2.a, below) (each Member granted a “Membership”). 
Dedicated access to the Office Space, subject to our access as set forth in this
Agreement, “Member Company” or “you” means the company, entity, provided that no
other members shall have or individual entering into this Agreement as listed in
the access to your Office Space Membership Details Form.  Regular maintenance
and cleaning of the Office Space, including: (i) nightly trash removal from
“Ofﬁce Space” means the actual ofﬁce or workspace the Office Space, conference
rooms and corresponding to the Individual Ofﬁce Number(s), taken common spaces;
(ii) regular trash removal from together. bathrooms and common spaces; (iii)
deep clean of the Office Space on a weekly basis; and (iv) “Premises” means a
building or portion of a building in daily upkeep of bathrooms, pantries,
conference which WeWork offers offices, workstations, other rooms, and common
area. workspaces, and/or other services to Members.  Furnishings for the Office
Space of the quality “Primary Member” means the primary in-Premises and in the
quantity typically provided to other Member contact for WeWork. WeWork Member
Companies with similar office space, workstations, and/or other workspace, as
“Regular Business Days” are all weekdays, except local applicable, in the
Premises. bank/government holidays.  Access to and use of the WeWork Member
Network site in accordance with the terms of v.8.1.18 1



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm005.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E services available at
contained in your Office Space for health, safety, members.wework.com/terms.
emergency, repair, and maintenance reasons or where necessary to comply with
law, provided that  Access to and use of the shared Internet we will not do so
in a manner (i) that substantially connection in accordance with the terms of
decreases the square footage of your assigned Office services available at
wework.com/legal/wireless- Space or related amenities and (ii) which causes
network-terms-of-service. material interference with your business operations,
and we shall endeavor to provide you with  Use of the printers, copiers and/or
scanners commercially reasonable advance notice of any such available to our
members and member changes. We reserve the right to alter your Office companies,
in accordance with the terms Space for health, safety, emergency, repair, and
described herein. maintenance reasons or where necessary to comply with law,
provided that we will not do so in a manner  Use of the conference rooms in
your Main (i) that substantially decreases the square footage of Premises and
use of conference rooms in any your assigned Office Space or related amenities
and other WeWork Premises during Regular Business (ii) which causes material
interference with your Hours, in each case subject to availability and business
operations, and we shall endeavor to your prior reservation of such conference
rooms, provide you with commercially reasonable advance in accordance with the
terms described herein. notice of any such changes. We may also modify or reduce
the list of Services or furnishings provided for  Heat and air-conditioning for
commercially your Office Space at any time, but on commercially reasonable
office use of the Office Space twenty- reasonable prior notice, provided that
(i) such four hours a day, seven days a week, 365 days a changes will be done in
a manner to minimize year. interference with your business operations and (ii)
will be non-discriminatory and also apply to all other  Electricity for
commercially acceptable office use Member Companies in the same Premises
receiving in light of the Industry set forth in the similar Services. The
Services may be provided by us, Membership Details Form. an affiliate or a third
party. Throughout the Term of this Agreement, the furnishings shall be
consistent  Use, within the Premises, of kitchens and with those set forth on
Exhibit A, attached hereto and beverages made available therein. incorporated by
this reference, which shall be provided at the Office Space and Premises at the
Start  Acceptance of mail and deliveries on behalf of Date. your business
during Regular Business Hours; provided that we are not liable for any mail or
c. Office Space Not Timely Available; Membership packages received without a
WeWork Credits. We will make commercially reasonable employee’s signature
indicating acceptance. efforts to deliver the Office Space to you by the Start
Date. If we are unable to make the Office Space  Opportunity to participate in
members-only available by the Start Date we will not be subject to events,
beneﬁts and promotions. any liability related to such inability, nor will such
inability affect the enforceability of this Agreement; Other services may be
provided for an additional fee, provided, however, that the parties understand
and such as car parking space, phone service, and IT agree that for every day
the Office Space is not services, subject to availability at the Main Premises
available for your access beginning on December 1, and any additional terms and
expenses applicable to 2018, and ending on January 31, 2019 (the “Delay those
services. Period”), WeWork shall provide a day-for-day Membership Fee Credit
(collectively, the b. Our Reserved Rights. We are entitled to access your
“Membership Fee Credits”) for each day of the Delay Office Space, with or
without notice, in connection Period, up to a maximum of sixty-two (62) daily
with our provision of the Services, and/or for safety Membership Fee Credits.
This Agreement shall or emergency purposes or for any other purposes and remain
in full force and effect, provided that: (i) the will do so in a manner to
minimize interference with failure to provide access to the Office Space does
not your business operations; provided, however, that if last longer than two
(2) months and (ii) we will not our access to your Office Space is not in
connection charge you the Membership Fee during the period with safety or
emergency-related events, or for our the Office Space is not available to you.
Following the regular provision of the Services, we will make two (2) month
period set forth in (i) above, you shall commercially reasonable efforts to
provide you with have the ability to terminate this Agreement upon at least
forty-eight (48) hours prior written notice seven (7) days’ prior notice to us.
Notwithstanding before entering. We may temporarily move furniture v.8.1.18 2



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm006.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E anything in this
paragraph to the contrary, if the delay b. Changes to or Removal of Primary
Member or in providing the Office Space is due to your actions or Authorized
Signatory. An Authorized Signatory inactions or due to changes in or work to the
Office generally has the sole authority to make changes to Space requested by
you, we will not be subject to any or terminate this Agreement. A Primary Member
will liability related to such delay nor will such delay affect generally serve
as We Work’s primary contact the validity of this Agreement and we shall have no
regarding matters that involve your Members, the obligations to provide you with
the benefits described physical Office Space or the Premises. If no in
subsections (ii) of this paragraph and you shall not Authorized Signatory other
than the Primary Member be entitled to terminate this Agreement and shall be is
designated by you on the Membership Details liable for the payment of the
Membership Fees from Form, the Primary Member will serve as the the Start Date.
Authorized Signatory. We will be entitled to rely on communications to or from
the Authorized Signatory d. Access Prior to Start Date. We agree to provide you
or Primary Member as notice to or from the and your reasonable contractors,
agents and other applicable Member Company. However, an Executive necessary
third parties with access to your Office Officer of the applicable Member
Company Space during the period of time after November 15, (“Executive Officer”)
will have the authority to 2018 and before your Start Date (the “Soft Open
override the request of an Authorized Signatory or Period”). During the Soft
Open Period, you and your Primary Member, as applicable, provided that we
Members shall be fully subject to the terms of this receive such a request
within 24 hours following such Agreement, and we agree to forego any and all
Authorized Signatory’s or Primary Member’s request. Membership Fee (and/or any
other fees or costs) We will be entitled to request reasonable during the Soft
Open Period. documentation to confirm that an individual claiming to be an
Executive Officer truly is one and to exercise 3. YOUR MEMBERS our discretion in
determining whether a particular position constitutes an “Executive Officer.” An
a. Updating the Member List. You are responsible for Executive Officer will also
have the authority to maintaining the accuracy of your list of Members on remove
or replace the individual serving as the the We Work Member Network (your
“Member Authorized Signatory and/or Primary Member. Unless List”). Only those
individuals included on the Member we receive instructions from the Authorized
Signatory List will be deemed to be “Members” and entitled to or Executive
Officer, if the individual designated as receive the Services described in this
Agreement. To the Primary Member ceases to provide services to the the extent
permitted by law, all of your Members Member Company or ceases using the Office
Space shall be required to provide valid government issued regularly, we will
use our reasonable judgment in identification in order to be issued an activated
key designating a replacement Primary Member. card to access the Premises. If
the number of Members or other individuals regularly using your 4. MEMBERSHIP
FEES; PAYMENTS Office Space exceeds the Capacity, you will be required to pay
the then current additional fee as set a. Payments Due Upon Signing. Upon
submitting a forth on our website. In no event will the number of signed and
completed Agreement, you will be Members exceed 1.5 times the Capacity,
regardless of obligated to deliver to us, in the amount(s) set forth additional
fees paid; however affiliated members with on your Membership Details Form, (i)
the Service other active memberships offered by WeWork such Retainer and (ii)
the Set-Up Fee. as We Membership, Hot Desk, and/or separate Dedicated Desk
Memberships using desks outside of b. Membership Fee. During the Term (defined
in Section the Office Space will not count towards this limit. We 5, below) of
this Agreement, your Membership Fee reserve the right to further limit the
number of will be due monthly and in advance as of the first Members allowed at
any point. (1st) day of each month. Subject to the provisions, terms and
conditions of this Agreement, you are Upon the addition of a Member to the
Member List, obligated to make payment of all Membership Fees WeWork will create
a profile for such Member on the owed throughout the Commitment Term and this
WeWork Member Network. Such profile will be obligation is absolute
notwithstanding any early viewable by us, our employees and agents, and other
termination of the Agreement by you, except as set members. The created profile
will include only the forth in Sections 2.c and 5.d. You agree to pay Member’s
name and the Member Company; any promptly: (1) all sales, use, excise, value
added, and additional information, including a photograph, shall any other taxes
which you are required to pay to any be added solely as determined by you or
your other governmental authority (and, at our request, Members. will provide to
us evidence of such payment) and (2) all sales, use, excise, value added and any
other taxes v.8.1.18 3



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm007.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E attributable to your
Membership as shown on your g. Outstanding Fees. Any outstanding fees will be
invoice. The Membership Fee set forth on the charged in arrears on a monthly
basis. When we Membership Details Form covers the Services for only receive
funds from you, we will ﬁrst apply funds to the number of Members indicated in
the Membership any balances which are in arrears (including any Details Form.
Additional Members will result in outstanding late fees) and to the earliest
month due additional fees as set forth on wework.com/faq. ﬁrst. Once past
balances are satisﬁed, any remaining portion of the funds will be applied to
current fees On each anniversary of the Start Date (including due. If any
payments remain outstanding after we during any Commitment Term) the Membership
Fee provide notice to you, we may, in our sole discretion, will be subject to an
automatic three percent (3%) withhold Services or terminate this Agreement in
increase of the previous year’s Membership accordance with Section 5.f. Fee.
Following any Commitment Term, we reserve the right to further increase or
decrease the h. No Refunds. Except as otherwise provided herein, Membership Fee
at our sole discretion upon thirty there are no refunds of any fees or other
amounts (30) days’ prior notice to you in advance of and in paid by you or your
Members in connection with the accordance with the Termination Notice Period
Services. described below in Section 5(d). 5. TERM AND TERMINATION c. Invoices;
Financial Information. WeWork will send or otherwise provide invoices and other
billing-related a. Term. This Agreement will be effective when signed documents,
information and notices to the Primary by both parties (“Effective Date”);
provided that we Member or, if a Billing Contact is indicated on the have no
obligations to provide you with the Services Membership Details Form, the
Billing Contact. Change until the later of (i) the date on which payment of of
the Billing Contact will require notice from the your Service Retainer, Set-Up
Fee and first month’s Authorized Signatory in accordance with this Membership
Fee has been received by us or (ii) the Agreement. Start Date. Unless otherwise
set forth on the Membership Details Form, and only upon mutual d. Credits;
Overage Fees. Each month, you will receive a written agreement of the parties,
following the certain number of credits for conference room use Commitment Term,
this Agreement shall continue on and a certain number of credits for color and
black a month-to-month basis (any term after the and white copies and printouts,
as speciﬁed on the Commitment Term, a “Renewal Term”) subject to the Membership
Details Form. These allowances may not Termination Notice Period unless
otherwise agreed in be rolled over from month to month. If these writing by the
parties. The Commitment Term and all allocated amounts are exceeded, you will be
subsequent Renewal Terms shall constitute the responsible for paying fees for
such overages. The “Term.” This Agreement will continue until current overage
fee schedule is listed on terminated in accordance with this Agreement.
wework.com/faq. All overage fees are subject to increase from time to time at
our sole discretion; b. Move In/Move Out. You shall be entitled to move provided
that we provide you with prior written into the Office Space on the Start Date,
provided you notice of any such increase. have complied with the payment
obligations described in Section 5(a). On the last Regular e. Late Fees. If
payment for the Membership Fee or any Business Day of the Termination Effective
Month other accrued and outstanding fee is not made by the (defined below), you
must vacate the Office Space by tenth (10th) of the month in which such payment
is no later than 5:00 p.m. (central). due, you will be responsible for paying
the late charge. The late fee schedule is attached hereto as c. Cancellation
Prior to Start Date by You. You may Exhibit B, incorporated herein by this
reference. cancel this Agreement prior to the Start Date upon delivery of notice
to us. If you terminate more than f. Form of Payment. We accept payment of all
amounts one (1) full calendar month prior to your Start Date, specified in this
Agreement solely by the methods we you may be entitled to a refund of your
Set-Up Fee, communicate to you during the membership sign up less any applicable
charges, expenses or deductions; process or from time to time during the Term.
You however, you will not be entitled to a refund of your are required to inform
us promptly of any changes to Service Retainer If you terminate within one (1)
full your payment information. Changing your payment calendar month prior to
your Start Date, you will not method may result in a change in the amount
receive any refund of your Set-Up Fee or Service required under this Agreement
to be held as the Retainer. Service Retainer. v.8.1.18 4



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm008.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E d. Abatement. If,
after the Start Date, (i) you are any unwarranted termination by you during the
prevented from using, and do not use, the Office Commitment Term is a breach of
this Agreement. Space as a result of WeWork’s failure to make Downgrade of the
Office Space (i.e. transferring to an available the Office Space or material
failure to office space with a lower Capacity) is also not provide the Services
set forth in Section 2 hereof permitted during the Commitment Term. Further
(each, an “Abatement Event”) and (ii) such subject to Sections 2.c, and 5.d and
the other terms Abatement Event shall continue for more than fifteen and
conditions of this Agreement, if you terminate (15) consecutive days following
our receipt of written this Agreement prior to the end of the Commitment notice
from you describing such Abatement Event Term (or during any relevant
Termination Notice (“Cure Notice”), and (iii) such Abatement Event shall
Period), your Membership Fee Obligations shall not have been caused in whole or
in part by you or become immediately due. In addition to any rights, any act or
omission of you and/or your Members, claims and remedies we choose to pursue in
our employees, agents, guests and invitees, you shall be discretion, your
Service Retainer shall be forfeited entitled to an abatement of the Membership
Fee for immediately as a result of your breach. your Office Space, for such time
that you are prevented from using, and do not use, the Office After receiving a
valid notification of termination Space. We shall use commercially reasonable
efforts from you, we will deliver to you the WeWork Exit to resolve any such
Abatement Event. If any such Form (the “Exit Form”). The Exit Form shall be
Abatement Event continues for at least thirty (30) completely filled out and
signed by the Authorized days following the Cure Notice, WeWork will use
Signatory within a commercially reasonable period commercially reasonable
efforts to offer you after our delivery of the Exit Form. however, please
reasonable accommodation in comparable alternate note that the termination of
your Agreement on the office space on the same or similar terms set forth on
last Regular Business Day of the Termination your Membership Details form. If
you elect in your Effective Month will be triggered upon your sole discretion to
receive the proffered alternate provision of written notice of termination to
us, office space, you will be obligated to make regardless of when you complete
and submit the Membership Fee payments but will be entitled to an Exit Form. You
will not be entitled to pro ration with abatement in the Membership Fee for any
period respect to the last month's Membership Fee. For where you were unable to
occupy either the Office instance, if you vacate your Office Space before the
Space or the alternate office space. If you elect not to last Regular Business
Day of April, you will still owe us receive the proffered alternate office
space, and we the full Membership Fee for the full month of April. fail to cure
any such Abatement Event within forty- five (45) days after written notice from
you, you may Member Company Termination Notice Periods terminate this Agreement.
Required: e. Termination by You; Changes in Office Space. Termination by You.
Unless otherwise set forth in the Commitment Capacity Membership Details Form,
you may terminate this Term Agreement by providing written notice to us prior to
the month in which you intend to terminate this 0 - 24 25 - 74 75 + Agreement
(“Termination Effective Month”) in accordance with the notice periods set forth
in the 1 - 5 months 1 month 2 months 3 months chart below (the “Termination
Notice Period(s)”). The applicable Termination Notice Period shall be determined
by the Commitment Term and Capacity for the relevant Individual Office Number,
as depicted 6 - 11 months 1 month 2 months 3 months in the chart below, and as
displayed on the Membership Details Form. The Termination Notice Periods shall
apply to any termination by you during the Term. After receiving such notice we
will deliver 12 - 23 months 2 months 3 months 6 months to you the WeWork Exit
Form (“Exit Form”), which you must complete and submit to us. The termination
will be effective on the later of the last Regular 24 + months 3 months 6 months
6 months Business Day of the Termination Effective Month and the expiration of
the Commitment Term. Subject to Sections 2.c and 5.d and the other terms and
conditions of this Agreement, no termination by you  Example: If the Capacity
for the Office shall be effective during the Commitment Term, and Space is
between twenty-five (25) and v.8.1.18 5



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm009.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E seventy-four (74)
Members, and the g. Service Retainer. The Service Retainer will be held as
Commitment Term is between six (6) and a retainer for performance of all your
obligations eleven (11) months, the applicable under this Agreement, including
the Membership Fee Termination Notice Period would be two (2) Obligations, and
is not intended to be a reserve from months, and to terminate this Agreement
which fees may be paid. In the event you owe us effective the last Regular
Business Day of other fees, you may not rely on deducting them from April
(provided that the Commitment Term the Service Retainer, but must pay them
separately. shall have expired by such date) the last We will return the Service
Retainer, or any balance opportunity to provide notice to us would after
deducting outstanding fees and other costs due be during Regular Business Hours
on the to us, including any unsatisfied Membership Fee last Regular Business Day
of February. Obligations, to you by bank transfer or other method that we
communicate to you within thirty (30) days f. Termination or Suspension by Us.
We may withhold (or earlier if required by applicable law) after the later
Services or immediately terminate this Agreement of (i) the termination or
expiration of this Agreement during the Commitment Term: (i) upon a material and
(ii) the date on which you provide to us all breach of this Agreement by you or
any Member account information necessary for us to make such (provided that any
such material breach shall be set payment. Return of the Service Retainer is
also forth with reasonable particularity in writing and you subject to your
complete performance of all your shall have fifteen (15) days to cure it before
any early obligations under this Agreement, including full termination shall
take effect); (ii) upon termination, satisfaction of your Membership Fee
Obligations and expiration or material loss of our rights in the any additional
obligations applicable following Premises; (iii) if any outstanding fees are
still due termination or expiration of this Agreement. seven (7) days after we
provide notice to you that such fees are outstanding; (iv) if you or any of your
h. Removal of Property Upon Termination. Prior to the Members fail to materially
comply with the material termination or expiration of this Agreement, you will
terms and conditions of the WeWork Member remove all of your, your Members’, and
your or their Network Terms of Service, our Wireless Network guests’ property
from the Office Space and Premises. Terms of Service, or any other policies or
instructions After providing you with reasonable prior written provided by us or
applicable to you (again provided notice, which shall not be less than seven (7)
days in that any such material breach shall be set forth with advance of any
disposal by us, we will be entitled to reasonable particularity in writing and
you shall have dispose of any property remaining in or on the Office fifteen
(15) days to cure it before any early Space or Premises after the termination or
expiration termination shall take effect); (v) at any other time of this
Agreement and will not have any obligation to after the Commitment Term (if the
parties agree in store such property, and you waive any claims or writing to an
additional term) upon ninety (90) days’ demands regarding such property or our
handling or notice, when we, in our sole discretion, see fit to do disposal of
such property. You will be responsible for so. Subject to the other provisions
of this Agreement, paying any fees reasonably incurred by us regarding you will
remain liable for past due amounts that are such removal. We shall have no
implied obligations as due and payable in accordance with the terms of this a
bailee or custodian, and you hereby indemnify us Agreement, and we may exercise
our rights to collect and agree to keep us indemniﬁed in respect of any payment
for amounts that are due and payable in claims of any third parties in respect
of such property. accordance with the terms of this Agreement, despite Following
the termination or expiration of this termination or expiration of this
Agreement. An Agreement, we will not forward or hold mail or other individual
Member will no longer be allowed access packages delivered to us. to the
Services and is no longer authorized to access the Main Premises or other
Premises upon the earlier 6. HOUSE RULES of (x) the termination or expiration of
this In addition to any rules, policies and/or procedures Agreement; (y) your
removal of such Member from that are specific to a Premises used by you: the
Member List or (z) our undisputed notice to you that such Member violated this
Agreement. We may a. You acknowledge and agree that: withhold or terminate
Services of individual Members for any of the foregoing reasons; in such  keys,
key cards and other such items used to circumstances this Agreement will
continue in full gain physical access to the Premises, or the force and effect
to the exclusion of the relevant Office Space remain our property. You will
cause Member. your Members to safeguard our property and you shall promptly
notify us and be liable for replacement fees should any such property be lost,
stolen or destroyed; v.8.1.18 6



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm010.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E  you shall promptly
notify us of any change to of the alteration or installation and, prior to the
your contact and payment information; termination of this Agreement, the removal
of such items and the restoration necessitated  we will provide notice to you
of any changes to by any such alterations, and we shall deduct any Services,
fees, or other updates via email. It is costs not otherwise paid by you from the
Service your responsibility to read such emails and to Retainer. In no event are
you permitted to ensure your Members are aware of any changes, perform any of
these actions without our prior regardless of whether we notify such Members
written consent. Only a member of our facilities directly; staff is entitled to
perform an alteration, installation, removal or restoration. Reach out  carts,
dollies and other freight items which may to a member of your community team for
more be made available may not be used in the information; and passenger
elevator except at our discretion;  you shall use commercially reasonable
efforts to  for security reasons, we may, but have no ensure that you and your
Members’ computers, obligation to, regularly record certain areas in tablets,
mobile devices and other electronic the Premises via video; equipment are kept
clean of any malware, viruses, spyware, worms, Trojans, or anything  all of
your Members are at least 18 years of age; that is designed to perform
malicious, hostile and/or intrusive operations. We reserve the  you shall be
solely and fully responsible for right to remove any device from our networks
ensuring that alcohol is consumed responsibly by that poses a threat to our
networks or users until your individual Members and that no alcohol is the
threat is remediated. consumed by any of your Members or guests who is younger
than the legal age for consuming b. No Member will: alcohol in the applicable
jurisdiction;  perform any activity or cause or permit anything  common spaces
are to be enjoyed by all our that is reasonably likely to be disruptive or
member companies, members and guests unless dangerous to us or any other Member
otherwise instructed by us, and are for Companies, or our or their employees,
guests or temporary use and not as a place for continuous, property, including
without limitation the Office everyday work; Space or the Premises;  you will
provide us with reasonable notice of and  use the Services, the Premises or the
Office complete all required paperwork prior to hosting Space to conduct or
pursue any illegal or any event at the Premises; offensive activities or comport
themselves to the community in a similar manner;  you will be responsible for
any damage to your Office Space that you, your Members, or your  all Members
shall act in a respectful manner invitees cause other than normal wear and tear,
towards other member companies and our and their employees and guests;  you
will be responsible for replacement fees for any documented item(s) provided to
you by the  misrepresent himself or herself to the WeWork WeWork community team
for temporary use community, either in person or on the WeWork should any such
property be lost, stolen or Member Network; destroyed;  take, copy or use any
information or intellectual  we are not liable for any mail or packages
property belonging to other Member Companies received without a WeWork
employee’s or their Members or guests, including without signature indicating
acceptance; limitation any confidential or proprietary information, personal
names, likenesses, voices,  you may not make any structural or business names,
trademarks, service marks, nonstructural alterations or installations logos,
trade dress, other identifiers or other (including, but not limited to, wall
attachments, intellectual property, or modified or altered furniture, IT
equipment, and/or glass paneling) in versions of the same, and this provision
will the Office Space or elsewhere in the Premises survive termination of this
Agreement; without prior approval by us. In the event that any alterations or
installations are made, you  take, copy or use for any purpose the name shall
be responsible for the full cost and expense “WeWork” or any of our other
business names, v.8.1.18 7



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm011.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E trademarks, service
marks, logos, trade dress, environment, or places excessive strain on our
marketing material, other identifiers or other electrical, IT, HVAC or
structural systems, with intellectual property or modified or altered such
determination to be made in our sole versions of the same, or take, copy or use
for any discretion, without our prior approval; or purpose any pictures or
illustrations of any portion of the Premises, or engage in any  bring any
weapons of any kind, or any other conduct that is likely to cause confusion
offensive, dangerous, hazardous, flammable or between WeWork and yourself,
without our explosive materials into the Office Space or the prior consent, and
this provision will survive Premises. termination of this Agreement, provided
that during the term of this Agreement you will be You are responsible for
ensuring your Members able to use “WeWork” in plain text to accurately
materially comply with all material House Rules identify an address or office
location; and with all material rules, policies and/or procedures that are
speciﬁc to a Premises used  film within any Premises, including within the by
you that are nondiscriminatory and apply to Office Space, without completing all
required all Members and are consistent with the House paperwork and receiving
express written Rules that WeWork typically applies to other consent from
WeWork; similar office space suites, and agree that in the event of any penalty
or ﬁne resulting from the  use the Office Space in a retail, medical, or other
breach of any such rules, policies and/or capacity involving frequent visits by
members of procedures, you will be responsible for paying the public, as a
residential or living space, or for such penalty or ﬁne. any exclusively
non-business purpose; 7. ADDITIONAL AGREEMENTS  sell, manufacture or distribute
any controlled substance, including alcoholic beverages, from a. Information
Technology. In order to utilize all the the Office Space, or obtain a license
for such functionalities offered by us, it may be necessary to sale,
manufacture, importation, or distribution install software onto a Member’s
computer, tablet, using the Office Space or the address of the mobile device or
other electronic equipment. In Main Premises; addition, a Member may request
that we troubleshoot problems a Member may have with  use our mail and
deliveries services for respect to printing, accessing the network connection
fraudulent or unlawful purposes, and we shall or other issues. If we provide
such services, we will not be liable for any such use; not be responsible for
any damage to your equipment.  store significant amounts of currency or other
valuable goods or commodities in the Office b. Network Connection. WeWork
provides shared Space that are not commonly kept in commercial Internet access
to Members via a wireless network offices; in the event that you do so, we will
not connection. Wired network connections are available be liable for any such
loss; for an additional monthly fee. We understand and acknowledge that you wish
to implement a private  make any copies of any keys, keycards or other wired
network, and hereby agree to allow you to means of entry to the Office Space or
the install a firewall device for your exclusive access and Premises or lend,
share or transfer any keys or use, subject to WeWork IT approval, and you will
be keycards to any third party, unless authorized by responsible for removal of
the same. Prior to any us in advance; such installation or removal, you shall
coordinate with the WeWork IT team to discuss the actual setup,  install any
locks to access the Office Space or appropriate time, manner and means for such
anywhere within the Premises, unless authorized installation or removal and any
additional fees that by us in advance; may result from the request. To the
extent that we incur any costs in connection with such installation or  allow
any guest(s) to enter the building without removal, which are not otherwise paid
by you, we registering such guest(s) and performing any shall deduct such costs
from the Service Retainer. You additional required steps according to our shall
also be responsible for any monthly fees policies; incurred relating to your
private, secured wired network.  operate any equipment within the Premises that
has a higher heat output or electrical consumption than in a typical personal
office v.8.1.18 8



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm012.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E c. Waiver of Claims.
To the extent permitted by law, proceeding against any of the WeWork parties,
you, on your own behalf and on behalf of your whether in contract, tort, or
otherwise, unless the Members, employees, agents, guests and invitees action,
suit, or proceeding is commenced within two (collectively, the “Member
Parties”), waive any and (2) years of the cause of action’s accrual. all claims
and rights against us and our landlords at Notwithstanding anything contained in
this the Premises and our affiliates, parents, and Agreement to the contrary,
you acknowledge and successors and each of our and their employees, agree that
you shall not commence any action or assignees, officers, agents and directors
(collectively, proceeding against any of the WeWork Parties other the “WeWork
Parties”) resulting from injury or than the WeWork Party you are directly
contracting damage to, or destruction, theft, or loss of, any with hereunder and
the assets of such entity for any property, person or pet, except to the extent
caused amounts due or for the performance of any by the negligence, willful
misconduct or fraud of the obligations in connection with this Agreement. WeWork
Parties. To the extent permitted by law, both WeWork, on its own behalf and on
behalf of the e. Indemnification. You will indemnify the WeWork WeWork Parties,
and the Member Company, on its Parties from and against any and all third party
own behalf and on behalf of the Member Parties, claims, liabilities, and
expenses, including reasonable each waive any and all claims and rights to
recover attorneys’ fees, resulting from any material breach of against the other
and each of the WeWork Parties this Agreement by you or your Members or your or
and Member Parties (and Member Company waives their guests, invitees or pets or
any of your or their its rights against WeWork’s Landlord at Main actions or
omissions, except to the extent a claim Premises) for any loss of, or damage to,
property results from the negligence, willful misconduct or belonging to such
waiving party (including deductible fraud of the WeWork Parties. You are
responsible for amounts) and located at any Premises, from any the actions of
and all damages caused by all persons cause that is actually covered by any
property and pets that you, your Members or your or their insurance required to
be carried by such party guests invite to enter any of the Premises, including
pursuant to this Agreement or any other property but not limited to any vendors
hired by you that enter insurance actually carried by such party to the extent
the Premises. We will indemnify you and your of the limits of such policy. These
waivers shall be affiliates from and against any and all third party enforceable
notwithstanding the negligence or fault claims, liabilities, and expenses
including reasonable of the other party. Each party shall look solely to the
attorneys’ fees, resulting from any material breach of proceeds of its
respective insurance policy (and to its this Agreement by us, except to the
extent a claim own funds to the extent it is self-insured) to results from the
negligence or willful misconduct of compensate it for any such loss, damage or
you or your affiliates, parents, and successors and destruction. This Section
shall survive the expiration each of your and their employees, assignees,
officers, or earlier termination of this Agreement. agents and directors. For
any claim of indemnification under this Agreement, the indemnified party shall
d. Limitation of Liability. To the extent permitted by provide prompt written
notice of the claim for law, the aggregate monetary liability of any of the
indemnification and reasonable cooperation, WeWork Parties to you or your
Members, information, and assistance in connection with the employees, agents,
guests or invitees for any reason claim, and the indemnifying party shall have
sole and for all causes of action, will not exceed the total control and
authority to defend, settle or Membership Fees paid by you to us under this
compromise such claim. The indemnifying party shall Agreement in the twelve (12)
months prior to the not make any settlement that requires a materially claim
arising. To the extent permitted by law the adverse act or admission by the
indemnified party or aggregate monetary liability of you and your imposes any
obligation upon the indemnified party Members to the WeWork Parties for any
reason and without the indemnified party’s written consent (such for all causes
of action, will be the Membership Fee at consent not to be unreasonably delayed,
conditioned the time the claim arises multiplied by twelve (12), or withheld).
Additionally, for any claim for unless caused by your, your Members, employees,
indemnification pursuant to this Agreement, the agents, guests or invitees gross
negligence or willful indemnifying party shall not be liable for any misconduct;
if the claim arises before or after the settlement entered into by the
indemnified party Term the first month’s or last month’s Membership without the
indemnifying party’s prior written Fee shall be multiplied accordingly. Neither
of the consent. parties hereto will be liable under any cause of action, for any
indirect, special, incidental, consequential, f. Insurance. You are responsible
for maintaining, at reliance or punitive damages, including loss of profits your
own expense and at all times during the Term, or business interruption,. You
acknowledge and personal property insurance and commercial general agree that
you may not commence any action or liability insurance covering you and your
Members for v.8.1.18 9



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm013.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E property loss and
damage, injury to your Members connection with your Membership, including via
the and your Members’ guests or pets and prevention of WeWork Services Store,
even if they appear on your or denial of use of or access to, all or part of the
WeWork invoice. Third Party Services are provided Premises, in form and amount
appropriate to your solely by the applicable third party (“Third Party business.
In addition, you are responsible for Service Providers”) and pursuant to
separate maintaining, at your own expense and at all times arrangements between
you and the applicable Third during the Term, workers’ compensation insurance
Party Service Providers. These Third Party Service providing statutory beneﬁts
in accordance with the Providers’ terms and conditions will control with law and
employer’s liability in an amount appropriate respect to the relevant Third
Party Services. By adding to your business. We are responsible for maintaining,
a Member to the Member List, you are thereby at our own expense, personal
property insurance and authorizing that Member to access and use the commercial
general liability insurance covering WeWork Services Store in accordance with
the terms WeWork for property loss and damage, injury to of service available on
our website. WeWork employees, and prevention of or denial of use of or access
to, all or part of the Premises in form j. Privacy. We collect, process,
transfer and secure and amount appropriate to our business. You will personal
data about you and your Members pursuant ensure that WeWork and the landlord of
the to the terms of our Privacy Policy, which can be found applicable Premises
shall each be named as additional on our website (www.wework.com/legal/privacy),
insureds on your commercial general liability policy and in accordance with all
applicable data protection and that all relevant insurance policies shall
include a laws. Note that you are not obligated to provide us clause stating
that the insurer waives all rights of with personal information and any
information recovery, under subrogation or otherwise, you may collected by us
will be provided by you at your own have against WeWork and the landlord of the
will and with your explicit consent granted herein by applicable premises.
WeWork and its insurers hereby execution of this Agreement. You hereby (i) waive
any rights of subrogation it or they may have undertake, where necessary, to
obtain consent from against you.. You shall provide evidence of insurance such
Member to the collection, processing, upon our request. transferring and
securing of data described herein and (ii) confirm that you in fact collect and
process g. Pets. If the Office Space is in Premises designated by such Member’s
personal data in accordance with us to be one in which pets are permitted, and
if any applicable law. Member plans on regularly bringing a pet into the Office
Space or otherwise into the Premises, we may 8. ARBITRATION AND CLASS require
this Member to produce proof of vaccination ACTION WAIVER for such pet and
evidence of compliance with applicable local regulations. If any of your Members
a. Governing Law. This Agreement and the transactions brings a pet into the
Premises, you will be responsible contemplated hereby shall be governed by and
for any injury or damage caused by this pet to other construed under the law of
the State of New York, members or guests or other occupants of the U.S.A. and
the United States without regard to Premises or to the property of (i) WeWork or
any conflicts of laws provisions thereof and without employees, members or
guests or (ii) the owner(s) or regard to the United Nations Convention on
Contracts other occupants of the Premises. None of the for the International
Sale of Goods. WeWork Parties will be responsible for any injury to such pets.
We reserve the right to restrict any b. Venue. Except that either party may seek
equitable or Member’s right to bring a pet into the Premises in our similar
relief from any court of competent sole discretion. jurisdiction, any dispute,
controversy or claim arising out of or in relation to this Agreement, or at law,
or h. Other Members. We do not control and are not the breach, termination or
invalidity of this responsible for the actions of other Member Agreement, that
cannot be settled amicably by Companies, Members, or any other third parties. If
a agreement of the parties to this Agreement shall be dispute arises between
Member Companies, finally settled in accordance with the arbitration rules
members or their invitees or guests, we shall have no of JAMS then in force, by
one or more arbitrators responsibility or obligation to participate, mediate or
appointed in accordance with said rules. The place of indemnify any party.
arbitration shall be New York, New U.S.A. i. Third Party Services. Services do
not include, and we c. Proceedings; Judgment. The proceedings shall be are not
involved in or liable for, the provision of confidential and in English. The
award rendered shall products or services by third parties (“Third Party be
final and binding on both parties. Judgment on the Services”) that you may elect
to purchase in award may be entered in any court of competent v.8.1.18 10



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm014.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E jurisdiction. In any
action, suit or proceeding to and/or profession, and not as a consumer. Neither
enforce rights under this Agreement, the prevailing party will in any way
misrepresent our relationship. party shall be entitled to recover, in addition
to any other relief awarded, the prevailing party’s b. Updates to the Agreement.
Changes to membership reasonable attorneys’ fees and other fees, costs and and
overage fees, will be governed by Sections 4.b expenses of every kind in
connection with the action, and 4.d of this Agreement, respectively, and any
suit or proceeding, any appeal or petition for review, other applicable
provision hereunder. This Agreement the collection of any award or the
enforcement of any may otherwise be updated by mutual agreement of order, as
determined by the arbitrator(s) or court, as the parties. applicable. This
Agreement shall be interpreted and construed in the English language, which is
the c. Waiver. Neither party shall be deemed by any act or language of the
official text of this Agreement. omission to have waived any of its rights or
remedies hereunder unless such waiver is in writing and signed d. Class Action
Waiver. Any proceeding to resolve or by the waiving party. litigate any dispute
in any forum will be conducted solely on an individual basis. Neither you nor we
will d. Subordination; WeWork Representations. This seek to have any dispute
heard as a class action or in Agreement is subject and subordinate to our lease
any other proceeding in which either party acts or with our landlord of the
Premises and to any proposes to act in a representative capacity. No
supplemental documentation and to any other proceeding will be combined with
another without agreements to which our lease with such landlord is the prior
written consent of all parties to all affected subject to or subordinate.
However, the foregoing proceedings. You also agree not to participate in does
not imply any sublease or other similar claims brought in a private attorney
general or relationship involving an interest in real property. representative
capacity, or any consolidated claims WeWork represents that (i) the term of
WeWork’s involving another person's account, if we are a party underlying lease
at the Main Premises is longer than to the proceeding. YOU ARE GIVING UP YOUR
RIGHT the Commitment Term of your Membership TO PARTICIPATE AS A CLASS
REPRESENTATIVE OR Agreement, (ii) neither WeWork nor any of its CLASS MEMBER ON
ANY CLASS CLAIM YOU MAY affiliates or subsidiaries is presently in breach of the
HAVE AGAINST US INCLUDING ANY RIGHT TO CLASS underlying lease at the Main
Premises, and (iii) no ARBITRATION OR ANY CONSOLIDATION OF consent is needed
under the underlying lease for you INDIVIDUAL ARBITRATIONS. to occupy and use
the Office Space as set forth in this Agreement. 9. MISCELLANEOUS e.
Extraordinary Events. WeWork will not be liable for, a. Nature of the Agreement;
Relationship of the and will not be considered in default or breach of this
Parties. Your agreement with us is the commercial Agreement on account of, any
delay or failure to equivalent of an agreement for accommodation in a perform as
required by this Agreement as a result of hotel. The whole of the Office Space
remains our any causes or conditions that are beyond WeWork’s property and in
our possession and control. We are reasonable control, including without
limitation (i) giving you the right to share with us the use of the any delays
or changes in construction of, or We Office Space so that we can provide the
Services to Work’s ability to procure any space in, any Premises, you.
Notwithstanding anything in this Agreement to and (ii) any delays or failure to
perform caused by the contrary, you and we agree that our relationship
conditions under the control of our landlord at the is not that of
landlord-tenant or lessor-lessee and this applicable Premises; Agreement in no
way shall be construed as to grant you or any Member any title, easement, lien,
f. Severable Provisions. Each provision of this possession or related rights in
our business, the Agreement shall be considered separable. To the Premises, the
Office Space or anything contained in extent that any provision of this
Agreement is or on the Premises or Office Space. This Agreement prohibited, this
Agreement shall be considered creates no tenancy interest, leasehold estate, or
amended to the smallest degree possible in order to other real property
interest. The parties hereto shall make the Agreement effective under applicable
law. each be independent contractors in the performance of their obligations
under this Agreement, and this g. Survival. Sections 1, 2.b, 4 (to the extent
any Agreement shall not be deemed to create a fiduciary payments remain
outstanding), 7.c through 7.f, 8, and or agency relationship, or partnership or
joint 9 and all other provisions of this Agreement venture, for any purpose. You
acknowledge and agree reasonably expected to survive the termination or that you
are entering into this Agreement for the expiration of this Agreement will do
so. purposes of and in the course of your trade, business v.8.1.18 11



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm015.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E h. Notices. Any and
all notices under this Agreement will comprehensive territorial sanctions
maintained by be given via email, and will be effective on the first OFAC
(hereinafter referred to as “Sanctioned business day after being sent. All
notices will be sent Countries”), (b) identified on U.S. Government via email to
the email addresses specified on the restricted party lists including the
Specially Membership Details Form, except as otherwise Designated Nationals List
and Foreign Sanctions provided in this Agreement. WeWork may send Evaders List
administered by OFAC; the Denied notices to either (or both) the Primary Member
or the Parties List, Unverified List or Entity List maintained Authorized
Signatory, as WeWork determines in its by the U.S. Commerce Department Bureau of
reasonable discretion. Notices related to the physical Industry and Security; or
the List of Statutorily Office Space, Premises, Members, other Member Debarred
Parties maintained by the U.S. State Companies or other issues in the Premises
should be Department Directorate of Defense Trade Controls, sent by the Primary
Member. Notices related to this (c) a listed person or entity on the
Consolidated List of Agreement or the business relationship between you persons
and entities subject to asset-freezing and WeWork should be sent by your
Authorized measures or other sanctions maintained by the Signatory. In the event
that we receive multiple European Union, and by the Member States of the notices
from different individuals within your European Union, or (d) a person or entity
subject to company containing inconsistent instructions, the asset-freezing
measures or other sanctions Authorized Signatory’s notice will control unless we
maintained by the United Kingdom's HM Treasury decide otherwise in our
reasonable discretion. (collectively referred to herein as "Restricted
Parties"); (iii) neither you nor any of your Members, i. Headings;
Interpretation. The headings in this subsidiaries and/or affiliates are 50% or
more owned, Agreement are for convenience only and are not to individually or in
the aggregate, directly or indirectly be used to interpret or construe any
provision of this by one or more Restricted Parties or otherwise Agreement. Any
use of “including,” “for example” or controlled by Restricted Parties; (iv) less
than 10% of “such as” in this Agreement shall be read as being your total annual
revenues are, and will continue to followed by “without limitation” where
appropriate. be for the duration of the Agreement, generated References to any
times of day in this Agreement from activities involving, directly or
indirectly, one or refer to the time of day in the Office Space’s time more of
the Sanctioned Countries; and (v) neither you zone. nor any of your Members
will, at any time during the Term, engage in any activity under this Agreement,
j. No Assignment. Except in connection with a merger, including the use of
Services provided by WeWork in acquisition, corporate reorganization, or sale of
all or connection with this Agreement, that violates substantially all of the
shares or assets of you or your applicable Trade Control Laws or causes WeWork
to parent corporation, you may not transfer or be in violation of Trade Control
Laws. otherwise assign any of your rights or obligations under this Agreement
(including by operation of law) l. Anti-Money Laundering. You hereby represent
and without our prior consent. We may assign this warrant that at all times you
and your Members have Agreement without your consent. conducted and will conduct
your operations in accordance with all laws that prohibit commercial or k.
Sanctions. You hereby represent and warrant that (i) public bribery and money
laundering (the “Anti- during the term of this Agreement you and your Money
Laundering Laws”), and that all funds which Members will comply with all
applicable U.S. and non- you will use to comply with your payments U.S. economic
sanctions and export control laws and obligations under this Agreement will be
derived from regulations, including but not limited to the economic legal
sources, pursuant to the provisions of Anti- sanctions regulations implemented
under statutory Money Laundering Laws. You will provide us with all authority
and/or Executive Orders and administered information and documents that we from
time to by the U.S. Treasury Department's Office of Foreign time may request in
order to comply with all Anti- Assets Control ( “OFAC”) (31 C.F.R. Part 500 et
seq.), Money Laundering Laws. the U.S. Commerce Department’s Export
Administration Regulations (15 C.F.R. Part 730 et m. Anti-Corruption Laws.
Neither you nor any of your seq.), the economic sanctions rules and regulations
of Members, your directors, officers, employees, agents, the European Council,
United Kingdom, and EU subcontractors, representatives or anyone acting on
Member States, and EU's Dual-use Regulation your behalf, (i) has, directly or
indirectly, offered, 428/2009 (collectively, “Trade Control Laws”); (ii) paid,
given, promised, or authorized the payment of neither you nor any of your
Members, subsidiaries or any money, gift or anything of value to: (A) any
affiliates, nor directors or officers is (a) a citizen or Government Official or
any commercial party, (B) any resident of, an entity organized under the laws
of, or person while knowing or having reason to know that otherwise located in,
a country subject to all or a portion of such money, gift or thing of value
v.8.1.18 12



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm016.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E will be offered, paid
or given, directly or indirectly, to rectify any material noncompliance at its
own any Government Official or any commercial party, or expense that is becomes
aware of during the Term. (C) any employee or representative of WeWork for the
purpose of (1) influencing an act or decision of r. Entire Agreement. This
Agreement, including without the Government Official or commercial party in his
or limitation the Membership Details Form, Exhibit A, her official capacity, (2)
inducing the Government and Exhibit B, constitutes the entire agreement Official
or commercial party to do or omit to do any between the parties relating to the
subject matter act in violation of the lawful duty of such official, (3) hereof
and shall not be changed in any manner securing an improper advantage or (4)
securing the except by a writing executed by both parties or as execution of
this Agreement, (ii) will authorize or otherwise permitted herein. All prior
agreements make any payments or gifts or any offers or promises and
understandings between the parties regarding of payments or gifts of any kind,
directly or indirectly, the matters described herein have merged into this in
connection with this Agreement, the Services or Agreement. the Office Space. For
purposes this section, “Government Official” means any officer, employee or
person acting in an official capacity for any government agency or
instrumentality, including state-owned or controlled companies, and public
international organizations, as well as a political party or official thereof or
candidate for political office. n. Compliance with Laws. You hereby represent
and warrant that at all times during the Term you and your Members have, to your
knowledge, conducted and will conduct your operations ethically and in
accordance with all applicable laws. o. Brokers. Each party hereby represent and
warrant that it has not used a broker or realtor, except for Cresa Los Angeles
in connection with the membership transaction covered by this Agreement, except
as may be provided for in the WeWork broker referral program. Each party hereby
indemnifies and holds the other party harmless against any claims arising from
the breach of any warranty or representation of this paragraph. p. Counterparts
and Electronic Signature. This Agreement may be executed in any number of
counterparts by either handwritten or electronic signature, each of which when
executed shall constitute a duplicate original, but all the counterparts shall
together constitute the one agreement, and each of which counterparts may be
delivered by emailing the other party to this Agreement signed scanned document
or electronically signed portable document format (pdf) version of the contract
(as applicable). Each party agrees to the execution of this Agreement in this
manner, and the parties acknowledge that execution in this manner creates a
binding contract between the parties on the Effective Date. q. Compliance.
WeWork shall use best efforts to comply with all applicable laws and
regulations, including without limitation building codes and local ordinances,
in connection with the provision of Office Space and Services under this
Agreement, and shall v.8.1.18 13



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm017.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E Exhibit A Furnishings



--------------------------------------------------------------------------------



 
[a20180929appfolioweworkm018.jpg]
DocuSign Envelope ID: 6FF07EAC-BBC7-4ABD-ADB7-04963B72899E Furniture:  Sealed
concrete floors  Windows-Roller shades  Sound Abatement- K13 sprayed
throughout open ceilings; sound panels installed in all drop ceilings
(conference rooms & executive office). In addition to the foregoing, the parties
hereby acknowledge and agree that, to the extent that excessive sound issues
compromise the functionality, use and purpose of the Office Space, Member
Company shall notify WeWork in writing that further sound abatement remediation
is needed. The parties shall then work together and cooperate in good faith to
ensure timely acquisition and installation of mutually acceptable remediation
measures, and WeWork shall contribute up to $5,000 toward the costs associated
with the acquisition and installation of any additional sound abatement
equipment.  Soft seating provided Diagram of Space: Exhibit B Late Fee If we
have not received a monthly payment from you, you (Primary Member) will receive
a non-payment notice on the 10th of the month along with a 10% late fee charge.
If we do not receive payment from you during the month, you will continue to
receive non-payment notices. If you believe you have received a late payment
notice in error and you have already remitted payment, please send proof of your
bank payment confirmation to the Billing team or your Community Management team.



--------------------------------------------------------------------------------



 